Title: From John Quincy Adams to James Smith, 10 December 1805
From: Adams, John Quincy
To: Smith, James



Sir.
Washington 10. December 1805.

I received at Philadelphia, on my way to this place, your favour of 25th: October, which must have arrived at New-York the same day that I left that City—As you expect in the course of the present month to have the means in your hands to discharge the whole amount of your brother’s Note to me, and propose to be at New-York about the 15th: of January, the failure of a partial payment, on my passage through New-York, will be of no material importance—In consequence of your information I shall expect the full payment in January as I presume you will have no difficulty in procuring a Post note of the United States Branch Bank at New-York upon the Branch Bank here—Should you however be disappointed in your expectation, I shall be glad to receive the sum which you mention as having in your hands already.—I have repeatedly informed your brother that I have no desire of additional Security, and that my wish to obtain payment was to provide for discharging debts of my own.—If you cannot transmit me a post note you will be kind enough to deposit the money as you propose in the Bank of New-York, sending me the Cashier’s receipt. I will send you a receipt in full or in part, as the circumstance may require.
I am with Respect, Sir, your very humble and obedt: Servt:
